DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, and 23- 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zummach in US Publication 2012/0067388.
Regarding Claim 1, Zummach teaches a sunshade for an outdoor public space having a ground (56), said sunshade including: a pane (44) adapted to provide at least partial shade from sunlight; a pivotal mount (16) adapted to be fixed to the ground and pivotally supporting said pane so that said pane is orientable by rotation about an axis of rotation which is substantially vertical when said pivotal mount is fixed to the ground, wherein said pane is of substantially elongate shape, with a height (along 12) extending longitudinally, substantially parallel to the axis of rotation, between a lower end and an upper end, and wherein said pane has a width (along 36) and a thickness (the thickness of the shade 50) which are perpendicular to the axis of rotation, the greatest thickness being smaller than the greatest width, wherein said sunshade is configured to enable a user standing on the ground to come in immediate vicinity to said pane.
Regarding Claim 6, the device of Zummach is inherently capable of being placed at an said outdoor public space such as a public transportation station and said sunshade is installed at said public transportation station. 
Regarding Claim 9, Zummach teaches that said pane has a first face and a second face opposite to said first face, said second face having equipment (such as 28) usable by users of the sunshade.
Regarding Claim 23, Zummach teaches that the pane is opaque.
Regarding Claim 24, Zummach teaches that said upper end of said pane is free.
Regarding Claim 25, Zummach teaches an outdoor public space having a ground  (56) and a sunshade, said sunshade including: a pane (44) adapted to provide at least partial shade from sunlight; a pivotal mount (16) fixed to the ground and pivotally supporting said pane, so that said pane is orientable by rotation about an axis of rotation which is substantially vertical, wherein said pane is of substantially elongate shape, with a height (along 12) extending longitudinally, substantially parallel to the axis of rotation, between a lower end and an upper end, and wherein said pane has a width (along 36) and a thickness (the thickness of the shade 50) which are perpendicular to the axis of rotation, the greatest thickness being smaller than the greatest width, wherein said sunshade is configured to enable a user standing on the ground to come in immediate vicinity to said pane.
Regarding Claim 26, the device of Zummach teaches a public transportation station” (the area surrounding the shade can be used by the public for transport). 
Regarding Claim 27, Zummach teaches (See Fig. 3) a bench fixed to the ground in the vicinity of the sunshade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zummach as applied to Claim 1 above. Zummach is silent on the width. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device with a width between 32 and 140cm, specifically between 50 and 70cm, in order to provide sufficient shade, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Zummach as applied to Claim 1 above. Zummach is silent on the height of the upper end of the pane. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device with a height at the upper end of the pane between 130 cm and 300 cm over the ground when said pivotal mount is fixed to the above the ground, in order to provide sufficient shade, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Zummach as applied to Claim 1 above. Zummach is silent on the height of the upper end of the pane. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the device with a height at the upper end of the pane 180 cm and 250 cm above the ground, in order to provide sufficient shade, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 17, 19, and 20 are allowed.
Claims 7, 8, 10-16, 18, 21, 22, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636